Pro se Michigan prisoner Thomas J. Green appeals a district court’s grant of summary judgment that dismissed his 42 U.S.C. § 1983 suit. The case has been referred to this panel pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. Fed. R.App. P. 34(a).
Green sued several employees of the Chippewa Correctional Facility, claiming that they violated his constitutional rights by placing him in a cell with a violent inmate who beat him. He also claimed that he was denied medical care after the beating.
Because Green failed to claim any personal involvement by one of the named defendants, Green’s claims against that defendant were dismissed on an initial motion for summary judgment. The motion was otherwise denied.
Discovery continued, and the defendants later filed a second motion for summary judgment. The magistrate judge — in a thorough, fifteen-page report and recommendation — advised the district court to grant the motion. Over Green’s objections, the district court adopted the magistrate judge’s report and recommendation and granted the defendants’ motion for summary judgment.
In his timely appeal, Green argues that the district court erred in granting summary judgment for the defendants. Both parties have filed briefs.
We review de novo a grant of summary judgment. Terry Barr Sales Agency, Inc. v. All-Lock Co., Inc., 96 F.3d 174, 178 (6th Cir.1996).
Upon review, we conclude that the district court did not err in granting summary judgment for the defendants.
Accordingly the district court’s judgment is affirmed for the reasons stated and adopted by the district court. Rule 34(j)(2)(C), Rules of the Sixth Circuit.